Title: Dismal Swamp Land Company Minutes of Meeting, 3 November 1763
From: Dismal Swamp Land Company
To: 



[Williamsburg, 3 Nov. 1763]

At a Meeting of the Company engaged in the Grant of Land in the Dismal Swamp in the Countys of Norfolk and Nansemond at Wmsburg Novr 3d 1763.



Present



William Nelson

Thomas Walker


Thomas Nelson

William Waters


Robt Burwell

John Syme


George Washington

S. Gist


Fielding Lewis

—the two last


Robert Tucker

by power given




to Doctr Walkr


Upon considering the proper means to begin this great undertaking, it is judged necessary that some Members shoud be appointed

to deliver to the Surveyors of the Counties in which the Land Lyes, the order of Council, and to inspect their Books to see what Entries have been made previous to the Grant, and to attend the Surveying the Land: and George Washington, Fielding Lewis and Thomas Walker having offer’d their Service for those purposes, the Meeting readily accept of the same, and the said three Gentn are appointed Managers and they are desired to proceed therein with all possible Expedition and Circumspection.
As it is thought necessary that the work of draining Improving and Saving the Land cannot be begun with less than Fifty able male labouring Slaves, it is agreed and resolved that each Member shall furnish five such Slaves for his share by the first of July next to be delivered to the managers beforementioned; who are to send for the Cloaths Tools &ca for the People, and are hereby empowerd to buy some convenient Plantation of high Ground near the Dismal, and to call upon the Members for their respective Quota’s of Money for these purposes.
Mr Saml Gist is appointed Clerk of the Company, and he is to register all the proceedings in a Book

Willm Nelson
Thos Nelson
Robert B⟨urwell⟩
G. Washington
Thos Walker
Fieldg Lewis
Robert Tucker
Willm Waters

